MEMORANDUM**
Delfino Martinez-Santos, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“U”) decision denying him cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review whether an alien has demonstrated the requisite “exceptional and extremely unusual hardship” for cancellation of removal, see Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), as well as whether the BIA improperly streamlined this appeal of a cancellation of removal decision in which only this discretionary factor is in dispute, see Carriche v. Ashcroft, No. 02-71143, 2003 WL 22770121, at *8 (9th Cir. Nov.24, 2003).
Moreover, Martinez-Santos’s contentions relating to the IJ’s hardship determination do not state a colorable due process claim. See Torres-Aguilar v. INS, 246 F.3d 1267,1271 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.